              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:18-cv-00196-MR


MICHAEL ODELL FAIR,             )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
BERRY STEVENS,                  )                     ORDER
                                )
              Defendant.        )
_______________________________ )

      THIS MATTER is before the Court on pro se Plaintiff’s “Motion to

Subpoena Plaintiff’s Witnesses for Entire Trial: In Awe and Prayer Truth

Affidavit” [Doc. 69], and “Motion of Prayer for Information to be Provided to

Plaintiff of Civil Case Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987)”

[Doc. 71].

      The incarcerated Plaintiff, who is proceeding in forma pauperis, filed

this action pursuant to 42 U.S.C. § 1983 regarding an alleged use of force

incident that occurred at the Lincoln County Courthouse. A jury trial has

been scheduled to begin on March 8, 2021. [See Doc. 63].

      In his “Motion to Subpoena…,” Plaintiff lists 10 witnesses who he seeks

to call at trial, most of whom he claims are incarcerated in the North Carolina




        Case 5:18-cv-00196-MR Document 72 Filed 11/23/20 Page 1 of 3
Department of Public Safety (NCDPS). Plaintiff alleges that these individuals

witnessed the excessive force incident.

         Although Plaintiff alleges that most of these witnesses are in NCDPS

custody, only one of them appears to be a current NCDPS inmate.1 The

remaining witnesses do not appear to be incarcerated with NCDPS and

Plaintiff has failed to provide their addresses so that subpoenas may be

issued. Moreover, Plaintiff has failed to show that he can afford to the pay

the costs related to obtaining these witnesses’ attendance at trial. See Fed.

R. Civ. P. 45(b)(1) (fees2 and mileage must be tendered for the issuance of

subpoenas requiring a person’s attendance). That the pro se Plaintiff is

proceeding in forma pauperis does not excuse him from this requirement.

See United States v. MacCollum, 426 U.S. 317, 321 (1976) (“expenditure of

public funds [on behalf of an indigent litigant] is proper only when authorized

by Congress.”); Pickens v. Lewis, 2017 WL 2198342, at *2 (W.D.N.C. May

18, 2017) (noting that 28 U.S.C. § 1915 does not authorize the payment of

litigation expenses and “[o]rdinarily, the plaintiff must bear the costs of his

litigation … even in pro se cases.”).            Plaintiff’s Motion also appears to




1 See https://webapps.doc.state.nc.us/opi/offendersearch.do?method=list (Joshua L.
Blackwell, Offender No. 0467982, located at Tabor C.I.); Fed. R. Ev. 201.

2   Witness fees do not apply to incarcerated witnesses. 28 U.S.C. § 1821(f).
                                             2

           Case 5:18-cv-00196-MR Document 72 Filed 11/23/20 Page 2 of 3
premature insofar as more than three months remain before the scheduled

trial date and the parties have not indicated whether they have explored the

possibility of settling this case.3 Plaintiff’s Motion seeking the issuance of

subpoenas for trial will therefore be denied at this time.

      In his “Motion for Prayer for Information…,” Plaintiff requests a copy of

a case that the Court has previously cited in denying his request for the

appointment of counsel, which Plaintiff claims he has been unable to obtain.

The Motion will be granted insofar as the Clerk will be instructed to mail

Plaintiff a copy of the case as a courtesy.

      IT IS, THEREFORE, ORDERED that “Motion to Subpoena Plaintiff’s

Witnesses for Entire Trial: In Awe and Prayer Truth Affidavit” [Doc. 69] is

DENIED.

      Plaintiff’s “Motion of Prayer for Information to be Provided to Plaintiff of

Civil Case Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987)” [Doc. 71] is

GRANTED. The Clerk is instructed to mail Plaintiff a courtesy copy of Miller

v. Simmons along with a copy of this Order.
                                    Signed: November 23, 2020
      IT IS SO ORDERED.




3 To facilitate a resolution of this case, the parties may request a judicial settlement
conference before the Magistrate Judge. See LCvR 16.3(d)(2).
                                            3

         Case 5:18-cv-00196-MR Document 72 Filed 11/23/20 Page 3 of 3
